DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement entered 1 October 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 8, 9 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (US-2012/0065944).
	Regarding claim 1:  Nielsen discloses a method of visualizing the location of utility lines within a land area (fig 8, fig 11, [0119], and [0132] of Nielsen), comprising: obtaining, by a computing device, a photo of a land area (fig 5, fig 11, [0070], [0110]-[0111], and [0144] of Nielsen – image of work site can be obtained as a photo); obtaining, by the computing device, a computer aided design file comprising a plurality of objects (fig 1 and [0068]-[0070] of Nielsen), each object representing an existing utility line located underground in the land area (fig 8, fig 11, [0070], and [0131]-[0132] of Nielsen); and displaying, by the computing device, images of the existing utility lines associated with the plurality of objects over the photo (figs 10-12, and [0128]-[0133] of Nielsen).
	Regarding claim 2:  Nielsen discloses the method of claim 1 (as rejected above), further comprising: generating, by the computing device, an object for a new utility line; displaying, by the computing device, an image for the new utility line over the photo (fig 12 and [0133]-[0135] of Nielsen – new objects can be created and added to the revision layer, which is the displayed along with some of the original objects, as selected by the user).
	Regarding claim 8:  Nielsen discloses a method of visualizing the location of utility lines within a land area (fig 8, fig 11, [0119], and [0132] of Nielsen), comprising: deriving a map from a photo of a land area; obtaining, by a computing device, the map (fig 5, fig 11, [0070], [0110]-[0111], and [0144] of Nielsen – image of work site can be obtained as a photo, and used to derive a map of the worksite); obtaining, by the computing device, a computer aided design file comprising a plurality of objects (fig 1 and [0068]-[0070] of Nielsen), each object representing an existing utility line located underground in the land area (fig 8, fig 11, [0070], and [0131]-[0132] of Nielsen); and displaying, by the computing device, images of the existing utility lines associated with the plurality of objects over the map (figs 10-12, and [0128]-[0133] of Nielsen).
	Regarding claim 9:  Nielsen discloses the method of claim 8 (as rejected above), further comprising: generating, by the computing device, an object for a new utility line; displaying, by the computing device, an image for the new utility line over the map (fig 12 and [0133]-[0135] of Nielsen – new objects can be created and added to the revision layer, which is the displayed along with some of the original objects, as selected by the user).
	Regarding claim 15:  Nielsen discloses a method of generating an augmented reality image of a land area (fig 8, fig 11, [0119], and [0132] of Nielsen), comprising: capturing a photo of a land area by a computing device (fig 5, fig 11, [0070], [0110]-[0111], and [0144] of Nielsen – image of work site can be obtained as a photo); accessing data regarding existing utility lines located underground in the land area (fig 8, fig 11, and [0134]-[0135] of Nielsen – original information can be displayed); and displaying, by the computing device, images of the existing utility lines over the photo (figs 10-12, and [0128]-[0133] of Nielsen).
	Regarding claim 16:  Nielsen discloses the method of claim 15 (as rejected above), further comprising: generating, by the computing device, an object for a new utility line; displaying, by the computing device, an image for the new utility line over the photo (fig 12 and [0133]-[0135] of Nielsen – new objects can be created and added to the revision layer, which is the displayed along with some of the original objects, as selected by the user).
	Regarding claim 17:  Nielsen discloses a method of generating an augmented reality image of a structure (fig 8, fig 11, [0006]-[0007], [0119], [0132], and [0169] of Nielsen – work site location can include buildings), comprising: obtaining a three-dimensional model of a (fig 5, fig 11, [0070], and [0110]-[0111] of Nielsen – computer-aided drawing model of work site); capturing a photo of the structure by a computing device ([0144] of Nielsen); accessing data from the three-dimensional model for existing utility lines contained within the structure (fig 8, fig 11, [0069]-[0070], and [0131]-[0132] of Nielsen); and displaying, by the computing device, images of the existing utility lines over the photo (figs 10-12, and [0128]-[0133] of Nielsen).
	Regarding claim 18:  Nielsen discloses the method of claim 17 (as rejected above), wherein different colors are used for images of at least two of the existing utility lines ([0113], [0116], and [0118] of Nielsen – different utility lines may be displayed using different colors, either for different utility types or as otherwise selected by the user).
	Regarding claim 19:  Nielsen discloses the method of claim 17 (as rejected above), further comprising: generating, by the computing device, an object for a new utility line to be installed; displaying, by the computing device, an image for the new utility line over the photo (fig 12 and [0133]-[0135] of Nielsen – new objects can be created and added to the revision layer, which is the displayed along with some of the original objects, as selected by the user).
	Regarding claim 20:  Nielsen discloses the method of claim 19 (as rejected above), wherein a different color is used for the image of the new utility line than the colors used for the existing utility lines ([0113], [0116], and [0118] of Nielsen – different utility lines may be displayed using different colors, as selected by the user).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US-2012/0065944) in view of Wallbom (US-2012/0127161).
	Regarding claim 3:  Nielsen discloses the method of claim 2 (as rejected above).  Nielsen does not disclose generating an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold.
	Wallbom discloses generating an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold ([0031]-[0034] and [0036]-[0037] of Wallbom – alert if user is with a threshold distance of an existing utility line ([0031]-[0034]), which can be for planning or during construction of a new project with new utility lines ([0031]-[0032])).

	Regarding claim 4:  Nielsen in view of Wallbom discloses the method of claim 3 (as rejected above), further comprising: identifying, by the computing device, the location where any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold ([0031]-[0034] and [0036]-[0037] of Wallbom – identifies location of the user and alerts if user is with a threshold distance of an existing utility line ([0031]-[0034]), which can be for planning or during construction of a new project with new utility lines ([0031]-[0032])).  Nielsen and Wallbom are combined for the reasons set forth above with respect to claim 3.
	Regarding claim 10:  Nielsen discloses the method of claim 9 (as rejected above).  Nielsen does not disclose generating an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold.
	Wallbom discloses generating an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined ([0031]-[0034] and [0036]-[0037] of Wallbom – alert if user is with a threshold distance of an existing utility line ([0031]-[0034]), which can be for planning or during construction of a new project with new utility lines ([0031]-[0032])).
	Nielsen and Wallbom are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold, as taught by Wallbom.  The motivation for doing so would have been to prevent damage to existing utility lines when constructing a new project with new utility lines.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen according to the relied-upon teachings of Wallbom to obtain the invention as specified in claim 10.
	Regarding claim 11:  Nielsen in view of Wallbom discloses the method of claim 10 (as rejected above), further comprising: identifying, by the computing device, the location where any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold ([0031]-[0034] and [0036]-[0037] of Wallbom – identifies location of the user and alerts if user is with a threshold distance of an existing utility line ([0031]-[0034]), which can be for planning or during construction of a new project with new utility lines ([0031]-[0032])).  Nielsen and Wallbom are combined for the reasons set forth above with respect to claim 10.

8.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US-2012/0065944) in view of Wallbom (US-2012/0127161), and in further view of Sjostrom (US-2003/0012411).
	Regarding claim 5:  Nielsen in view of Wallbom discloses the method of claim 4 (as rejected above), further comprising: displaying an underground area of the land area, where the display area includes a display area of the new utility line and one or more of the existing utility lines (fig 2 and [0037]-[0038] of Wallbom – both existing subsurface structures and “planned geometry and location of excavations/structures” (new utility lines and other objects)).  Nielsen and Wallbom are combined for the reasons set forth above with respect to claim 3.
	Nielsen in view of Wallbom does not disclose displaying a cross-section of the underground area of the land area; and the display area is specifically a cross-section.
	Sjostrom discloses displaying a cross-section of an underground area of the land area; and the display area is specifically a cross-section (fig 15 and [0225]-[0227] of Sjostrom).
	Nielsen and Sjostrom are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to display a cross-section of an underground area of the land area; and the display area is specifically a cross-section, as taught by Sjostrom.  The motivation for doing so would have been to provide better visualization of the work area for planning purposes.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen further according to the relied-upon teachings of Sjostrom to obtain the invention as specified in claim 5.
Regarding claim 12:  Nielsen in view of Wallbom discloses the method of claim 11 (as rejected above), further comprising: displaying an underground area of the land area, where the display area includes a display area of the new utility line and one or more of the existing utility lines (fig 2 and [0037]-[0038] of Wallbom – both existing subsurface structures and “planned geometry and location of excavations/structures” (new utility lines and other objects)).  Nielsen and Wallbom are combined for the reasons set forth above with respect to claim 10.
	Nielsen in view of Wallbom does not disclose displaying a cross-section of the underground area of the land area; and the display area is specifically a cross-section.
	Sjostrom discloses displaying a cross-section of an underground area of the land area; and the display area is specifically a cross-section (fig 15 and [0225]-[0227] of Sjostrom).
	Nielsen and Sjostrom are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to display a cross-section of an underground area of the land area; and the display area is specifically a cross-section, as taught by Sjostrom.  The motivation for doing so would have been to provide better visualization of the work area for planning purposes.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen further according to the relied-upon teachings of Sjostrom to obtain the invention as specified in claim 12.

9.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US-2012/0065944) in view of Sjostrom (US-2003/0012411).
Regarding claim 6:  Nielsen discloses the method of claim 1 (as rejected above), further comprising: identifying a location of a first utility line using a device ([0074] and [0133]-[0134] of Nielsen – original engineering plan information, which includes original utility lines); populating an object with data regarding the location of the first utility line ([0135]-[0136] of Nielsen – original information, including original utility information, populated into the engineering plan and used for later revisions).
	Nielsen does not disclose using a ground penetrating radar device.
	Sjostrom discloses identifying a location of a first utility line using a ground penetrating radar device ([0032] of Sjostrom).
	Nielsen and Sjostrom are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to identify a location of a first utility line using a ground penetrating radar device, as taught by Sjostrom.  The motivation for doing so would have been to allow direct verification of utility locations, improving the overall accuracy of the system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen according to the relied-upon teachings of Sjostrom to obtain the invention as specified in claim 6.
	Regarding claim 13:  Nielsen discloses the method of claim 8 (as rejected above), further comprising: identifying a location of a first utility line using a device ([0074] and [0133]-[0134] of Nielsen – original engineering plan information, which includes original utility lines); populating an object with data regarding the location of the first utility line ([0135]-[0136] of Nielsen – original information, including original utility information, populated into the engineering plan and used for later revisions).
ground penetrating radar device.
	Sjostrom discloses identifying a location of a first utility line using a ground penetrating radar device ([0032] of Sjostrom).
	Nielsen and Sjostrom are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to identify a location of a first utility line using a ground penetrating radar device, as taught by Sjostrom.  The motivation for doing so would have been to allow direct verification of utility locations, improving the overall accuracy of the system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen according to the relied-upon teachings of Sjostrom to obtain the invention as specified in claim 13.

10.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US-2012/0065944) in view of Currin (US-2015/0112647).
	Regarding claim 7:  Nielsen discloses the method of claim 1 (as rejected above), further comprising: identifying a rupture or blockage in a second utility line; populating an object with data regarding the location of the rupture or blockage in the second utility line ([0138] of Nielsen – location where damage (rupture, blockage, or otherwise) occurred is populated into the revision layer).
	Nielsen does not disclose identifying the rupture or blockage using a robotic camera device.
	Currin discloses identifying the rupture or blockage using a robotic camera device ([0121]-[0124] of Currin – video inspection equipment can include a robot comprising a mounted camera; inspects sewer lines for infiltration and flow problems (rupture or blockage)).
	Nielsen and Currin are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to identify the rupture or blockage using a robotic camera device, as taught by Currin.  The motivation for doing so would have been to provide directly and efficiently determined data regarding the underground utility lines, thus improving the efficiency and overall results of the system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen according to the relied-upon teachings of Currin to obtain the invention as specified in claim 7.
	Regarding claim 14:  Nielsen discloses the method of claim 8 (as rejected above), further comprising: identifying a rupture or blockage in a second utility line; populating an object with data regarding the location of the rupture or blockage in the second utility line ([0138] of Nielsen – location where damage (rupture, blockage, or otherwise) occurred is populated into the revision layer).
	Nielsen does not disclose identifying the rupture or blockage using a robotic camera device.
	Currin discloses identifying the rupture or blockage using a robotic camera device ([0121]-[0124] of Currin – video inspection equipment can include a robot comprising a mounted camera; inspects sewer lines for infiltration and flow problems (rupture or blockage)).
	Nielsen and Currin are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of .

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	I.	Sharp et al., US-2014/0125651 A1, Published 8 May 2014.
	II.	Santarone et al., US-2018/0239840 A1, Published 23 August 2018.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A THOMPSON/Primary Examiner, Art Unit 2616